            Case 1:20-cv-03841-UNA Document 3 Filed 01/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                          FILED
                                                                                       1/15/2021
AMARE EL BEY,                                 )                               Clerk, U.S. District & Bankruptcy
                                              )                               Court for the District of Columbia
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 1:20-cv-03841 (UNA)
                                              )
VIVEK NARULA,                                 )
                                              )
                                              )
                Defendant.                    )




                                    MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP

application and dismiss the complaint for lack of subject matter jurisdiction.

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). The subject-matter jurisdiction of federal courts is set forth

generally at 28 U.S.C. §§ 1331 and 1332 and is available only when a “federal question” is

presented or the parties are of diverse citizenship and the amount in controversy exceeds $75,000.

28 U.S.C. §§ 1331–32 (2018). A party seeking relief in the district court must at least plead facts

establishing the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff resides in the District of Columbia. He sues a single defendant, with an associated

address in Virginia. Plaintiff alleges that defendant, a real estate agent, “committed fraud, estate

embezzlement, trespass, deprivation of rights under color of law, and denationalization.” In

furtherance, he accuses defendant of somehow engaging in an “unlawful eviction” of unidentified
          Case 1:20-cv-03841-UNA Document 3 Filed 01/15/21 Page 2 of 2




tenants, and of having “destroyed and gutted out [plaintiff’s] property owned in a private trust with

a lien encumbering it, of a national in diversity of nationality.” Plaintiff does not state when and

where these actions occurred, but he seeks a restraining order and $300,000 in damages.

       Plaintiff has neither identified a basis of federal jurisdiction nor alleged sufficient facts to

state a federal claim against the seemingly private defendant. In addition, it is a “well- established

rule” that, for an action to proceed in diversity, the citizenship requirement must be “assessed at

the time the action is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428

(1991). To that end, “the citizenship of every party to the action must be distinctly alleged [in the

complaint] and cannot be established presumptively or by mere inference.” Meng v. Schwartz, 305

F. Supp. 2d 49, 55 (D.D.C. 2004) (citation omitted). Thus, “an allegation of residence alone is

insufficient to establish the citizenship necessary for diversity jurisdiction.” Novak v. Capital

Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex Consulting Corp. v.

Watt, 722 F.2d 779, 792 n.20 (D.C. Cir. 1983)). Plaintiff has pleaded nothing about the parties’

citizenship to establish diversity jurisdiction. The court will therefore dismiss this case and an

order will be entered contemporaneously with this memorandum opinion.




Date: January 15, 2021
                                                 Tanya S. Chutkan
                                                 TANYA S. CHUTKAN
                                                 United States District Judge
